Order affirmed (see People v. Ronald W. [Anonymous], 24 N Y 2d 732). In this case the court may not reach the propriety of a defendant’s questioning in the absence of counsel. The record does not establish an assignment of counsel in the immediately pending revocation proceeding prior to the questioning by the probation officer. Outside the record submitted there is suggestion that an attorney was assigned solely for the limited and temporary purpose of the arraignment. No notice of appearance was filed and there is no indication in or outside the official record submitted that an attorney agreed to serve or was accepted by the client beyond the initial arraignment.
Concur: Chief Judge Fuld and Judges Burke, Scieeppi, Bergan, Breitel, Jasen and Gibson.